Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone communication with Applicant’s Representative, Mario Apreotesi, to Examiner on 05/18/2022. 
Claims 1-2, 12-13 have been amended based on the received e-mail correspondence (see attached) from Mario Apreotesi on 05/18/2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-5, 12-18 are considered allowable since when reading the claims in light of the specification, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specific in the independent claim including at least:

From independent claim 1:
the first portion and the at least second portion of input picture elements consisting of an unequal number of picture elements, the image sensor being a red-clear-clear-clear sensor;
processing of the first portion and the at least second portion of input picture elements separately from each other; and
outputting, at the data output, the processed first portion and at least second portion of input picture elements, the processed first portion and at least second portion of input picture elements consisting of an equal number of picture elements, the processed first portion and at least second portion of input picture elements being further processed by at least one subsequent unit of the neural network and data output by a last unit of the neural network comprising a discrete variable classifying the image represented by the plurality of input picture elements received by the first unit.
	
From independent claim 12:
the image sensor being a red-clear-clear-clear sensor, … the first portion and the at least second portion of input picture elements consisting of an unequal number of picture elements; and 
… 
	process the first portion and the at least second portion of input picture elements separately from each other; and
	output, at the data output, the processed first portion and at least second portion of input picture elements, the processed first portion and at least second portion of input picture elements consisting of an equal number of picture elements, the processed first portion and at least second portion of input picture elements being further processed by at least one subsequent unit of the neural network and data output by a last unit of the neural network comprising a discrete variable classifying the image represented by the plurality of input picture elements received by the first unit.

The closest prior art of record, Li et al. (Image Registration and Fusion of Visible and Infrared Integrated Camera for Medium-Altitude Unmanned Aerial Vehicle Remote Sensing) discloses PCNN (pulse coupled neural network) for processing infrared and visible images from an UAV airborne visible light and infrared integrated camera platform. 

Mochizuki et al. (US 9,076,228 B2) discloses a first input image comprising a first resolution, a second input image comprising a second resolution different from the first resolution, a resolution of the first output image being identical to a resolution of the second output image with a resolution converter.

Wang et al. (Gated Convolutional Neural Network for Semantic Segmentation in High-Resolution Images) discloses a gated Convolutional Neural Network for processing high-resolution images with multiple different resolutions for feature fusion with Entropy Control Module (ECM).

McCormac et al. (SemanticFusion: Dense 3D Semantic Mapping with Convolutional Neural Networks) discloses Convolutional Neural Networks for processing RGB and depth images for aligning different scenes of an indoor environment.

However, none of the references discloses in detail 

From independent claim 1:
the first portion and the at least second portion of input picture elements consisting of an unequal number of picture elements, the image sensor being a red-clear-clear-clear sensor;
processing of the first portion and the at least second portion of input picture elements separately from each other; and
outputting, at the data output, the processed first portion and at least second portion of input picture elements, the processed first portion and at least second portion of input picture elements consisting of an equal number of picture elements, the processed first portion and at least second portion of input picture elements being further processed by at least one subsequent unit of the neural network and data output by a last unit of the neural network comprising a discrete variable classifying the image represented by the plurality of input picture elements received by the first unit.
	
From independent claim 12:
the image sensor being a red-clear-clear-clear sensor, … the first portion and the at least second portion of input picture elements consisting of an unequal number of picture elements; and … 
	process the first portion and the at least second portion of input picture elements separately from each other; and
	output, at the data output, the processed first portion and at least second portion of input picture elements, the processed first portion and at least second portion of input picture elements consisting of an equal number of picture elements, the processed first portion and at least second portion of input picture elements being further processed by at least one subsequent unit of the neural network and data output by a last unit of the neural network comprising a discrete variable classifying the image represented by the plurality of input picture elements received by the first unit.

as in the claims for the purpose of processing image data in a neural network with a plurality of units so that different channels of images are processed in different sub-units of a multi-channel unit.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-5, 12-18 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409. The examiner can normally be reached Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.K./Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129